Citation Nr: 0312053	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-07 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.



THE ISSUE

The propriety of the initial 70 percent rating for the 
service-connected post-traumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1966 to August 
1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
RO that granted service connection and assigned a 70 percent 
rating for PTSD, effective on June 25, 1998.  

In a June 2002 rating decision, the RO assigned a total 
rating based on individual unemployability due to service-
connected disability, effective on February 15, 2002.  

The Board attempted to undertake additional development of 
the record in January 2003.  

In the January 2001 rating decision, the RO has also denied 
the veteran's claims of service connection for bilateral 
plantar fasciitis and disability due to the exposure to Agent 
Orange.  However, the veteran has not entered a timely 
appeal.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
total occupational and social impairment.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 100 percent 
rating for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.130 including Diagnostic Codes 9411 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

In July 1999, the veteran underwent a VA examination.  The 
veteran had complaints of having feeling isolation, little 
emotional control, a "hair" trigger temper, intractable 
insomnia, nightmares, flashbacks, suicidal ideations and 
depression.  The veteran stated that he had worked as a 
police officer for fourteen years, but was terminated for 
drug abuse.  The veteran then worked as a security guard, did 
home improvement, and several other odd jobs.  

Upon examination, the examiner noted that the veteran was 
alert and cooperative, and tried to answer all questions 
posed to him.  The veteran's affect was depressed, and he was 
plagued with frequent suicidal "considerations" and 
helpless that he could not get to the "top" of his 
problems.  

The examiner diagnosed the veteran as having PTSD with 
considerable impairment in holding a job as well as the 
ability to maintain effective favorable relationships with 
people.  The examiner also assigned the veteran a 35 to 40 
Global Assessment of Functioning (GAF) score.  

In a July 1999 Statement, the veteran reported that he 
suffered from nightmares three to four times a week and that, 
during the summer, he often could not leave the house due to 
fear.  He also stated that he had experienced a failed 
marriage, as well as many other failed relationships.  

The VA treatment records, dated in 1999, show treatment for 
the veteran's PTSD.  Specifically, in a February 1999 note, 
the veteran reported complaints of having flashbacks, 
nightmares, insomnia, anger with violence, problems with 
interpersonal relationships, social isolation, financial and 
vocational problems, and depression.  

The veteran also stated that, while he lost his last job due 
to an altercation with his boss, he responded 
enthusiastically to vocational counseling.  Furthermore, in 
November 1999, the veteran's brother called to advise the VA 
that the veteran was carrying a gun and that he was 
concerned.  

In a June 2002 letter, a VA physician, Chief of Mental 
Health, reported that the veteran suffered from daily 
intrusive symptoms of PTSD, including hypervigilance, 
anxiety, depression, insomnia, violent nightmares, anorexia, 
inertia and impaired cognition in word finding, concentration 
and short-term memory.  He also stated that the veteran was 
unable to achieve any intimacy and rarely left the home.  On 
one occasion, the veteran was so alarmed by neighborhood 
children encroaching on his property, he was driven to find 
his gun to shoot them.  

The VA physician also reported that the veteran had not 
worked since 1997 and had no significant relationships and 
that his symptoms were chronic, severe and disabling on all 
levels of functioning.  Dr. Rose finally opined that the 
veteran was completely unemployable.  

(This statement apparently was received by the RO in June 
2002, but was not reviewed prior to being forwarded to the 
Board.)  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  This includes 
the recently received medical statement that was received in 
support of the veteran's claim.  

In this regard, by virtue of the May 2002 Statement of the 
Case and as well as the February 2002 letter issued during 
the pendency of the appeal, the veteran has been advised of 
the law and regulations governing his claim, and has been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

As noted hereinabove, the Board undertook additional 
development of the veteran's claim in January 2003 pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  

Given the favorable action taken hereinbelow, the Board finds 
that adjudication of this appeal, without another remand to 
the RO for specific consideration of new law or evidence or 
for the purpose of obtaining additional evidence, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran's service-connected PTSD is currently rated under 
the provisions of 38 C.F.R. § 4.130 including Diagnostic 
Codes 9411.  

Pursuant to Diagnostic Code 9411, a 70 percent evaluation is 
warranted when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

After carefully reviewing the evidence, the Board concludes 
that an increased rating of 100 percent for the service-
connected PTSD is warranted for the entire period of the 
appeal.  

The Board recognizes in this regard that, in  the February 
2002 rating decision, the RO assigned a total rating based on 
individual unemployability due to service-connected 
disability.  

However, the service-connected disability picture is shown to 
more nearly approximate that of total occupational and social 
impairment required for a 100 percent rating under the 
applicable criteria in the Board's opinion.  

The evidence is shown now to include the recently received 
medical statement from a VA physician who reported that the 
veteran suffered from severe symptoms that were disability on 
all levels of functioning.  Therefore, based on the evidence 
currently of record, the Board finds that an increased rating 
of 100 percent is assignable for the service connected PTSD.  



ORDER

An initial rating of 100 percent for the service-connected 
PTSD is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.   


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

